Citation Nr: 0312752	
Decision Date: 06/13/03    Archive Date: 06/16/03

DOCKET NO.  00-16 215A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.

3  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
neck disability

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).

5.  Entitlement to a temporary total rating under the 
provisions of 38 C.F.R. § 4.29 based on hospitalization from 
September 16, 1999, to November 23, 1999, at the VA Medical 
Center in Waco. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel


INTRODUCTION

The appellant had active military service from May 1972 to 
April 1976.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2000 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, which denied the above claims. 

In January 2003, a hearing was held before the undersigned at 
the RO in Waco.

A review of the record reveals that the appellant's PTSD and 
neck claims were previously denied by a September 1998 rating 
decision, and the back claim was previously denied by a 
December 1996 rating decision.  The February 2000 rating 
decision on appeal did not explicitly address whether new and 
material evidence had been submitted to reopen these 
previously denied claims, but merely classified it as 
"reopened" claims.  Nevertheless, regardless of the RO's 
actions, the Board must still determine whether new and 
material evidence has been submitted.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) (reopening after a prior Board denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims).  Thus, 
the issues on appeal have been recharacterized as shown 
above.  

At the January 2003 hearing, it was noted that it was not 
clear whether the appellant had appealed a claim for service 
connection for hearing loss, but testimony was taken on this 
issue.  A review of the record reveals that such a claim is 
not before the Board, and the hearing loss claim was 
previously denied by a September 1998 rating decision, so the 
appellant would need to submit new and material evidence to 
reopen this claim.  This issue is referred to the RO for 
appropriate action.


REMAND

Veterans Claims Assistance Act of 2000

It cannot be determined whether VA has satisfied its duty to 
notify the appellant what is needed to substantiate the 
claims in accordance with the Veterans Claims Assistance Act 
of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 
2002) (VCAA), which was signed into law on November 9, 2000.  
The VCAA includes an enhanced duty on the part of VA to 
notify claimants as to the information and evidence necessary 
to substantiate claims for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its duty to 
assist claimants in the development of their claims.  

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims have mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In this case, there is, 
of record, a letter that was sent to the appellant notifying 
him of the VCAA.  However, the copy of that letter in the 
claims file is not dated.  The appellant has a statutory 
right to one year to submit information or evidence in 
response to any VCAA notification.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003).  Since the letter is not 
dated, the Board cannot determine whether the appellant has 
been accorded full due process of law.

Evidentiary development

During his hearing in January 2003, the appellant testified 
that he receives disability benefits from the Social Security 
Administration.  The medical disorder(s) upon which benefits 
are based is not clear from the record.  However, VA is 
required to obtain evidence from the Social Security 
Administration, including decisions by the administrative law 
judge, and give the evidence appropriate consideration and 
weight.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  
Therefore, the RO must obtain the appellant's records.

With respect to his PTSD claim, the appellant has maintained, 
at various times in the past, that he was actually stationed 
in Vietnam, at an air field in DaNang.  At other times, for 
example, during his hearing in January 2003, he stated that 
he was stationed in Thailand, not in Vietnam.  Regardless, 
his complete personnel records have not been obtained.  The 
only records the RO obtained was a series of performance 
reports.  As the record now stands, the service medical 
records reflect service at an Air Force base in Korat, 
Thailand, in late 1973, but there are no indications of 
actual service in Vietnam.  The RO should obtain the 
appellant's complete personnel records.

The appellant also testified that he began receiving 
psychiatric treatment at the VA facility in Bonham, Texas, in 
1988 or 1989.  Records for treatment since 1990 have been 
obtained.  Efforts to obtain any additional relevant VA 
records should be made because these records are considered 
part of the record on appeal since they are within VA's 
constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

In an October 1999 questionnaire, the appellant reported 
receiving psychiatric treatment from 1998 to 1999 from Dr. 
Beck - a private psychologist in Sherman, Texas.  It does not 
appear these records have been obtained, and the RO should 
attempt to do so.

The appellant has at no time provided specific details for 
the alleged stressors he claims caused his PTSD.  Rather, he 
has made general statements about being subjected to rocket 
attacks or seeing dead bodies.  The appellant is hereby 
advised that it is his responsibility to provide sufficient 
details to VA so that attempts can be made to corroborate his 
statements.  Until and unless he does so, it would be 
pointless to undertake additional research, especially since 
there is currently no evidence he was stationed in DaNang, 
where he alleges such stressors occurred.  Since it is 
necessary to remand this case for the reasons discussed 
above, the RO should give the appellant another opportunity 
to provide details concerning his stressors.  If he does so, 
then further development of the PTSD claim may be needed.

Under the circumstances described above, the case is REMANDED 
for the following actions:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), is completed.  In particular, the 
RO should ensure that the notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, and the duty-to-assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  The RO 
should also notify the appellant of what 
evidence, if any, the appellant is to 
submit and what evidence VA will obtain.  
See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

This notification should include (a) 
giving the appellant another opportunity 
to provide specific details (dates, 
times, places, names of people involved, 
etc.) concerning the alleged incidents he 
claims led to his PTSD; and (b) asking 
him to complete a release form 
authorizing VA to request his records 
from Dr. Beck in Sherman, Texas, for 
treatment in 1998-1999.

2.  The RO should request the appellant's 
medical and adjudication records from the 
Social Security Administration.  
Associate all correspondence and any 
records received with the claims file.  
The RO should continue to request these 
records, either until the records are 
obtained or it is reasonably certain that 
the records do not exist or that further 
efforts to obtain the records would be 
futile.  All efforts to obtain these 
records should be fully documented, and 
the Social Security Administration should 
provide a negative response if records 
are not available.

3.  The RO must obtain the appellant's 
medical records from the VA facility in 
Bonham, Texas, for psychiatric treatment 
in 1988 or 1989.  The RO should continue 
to request these VA records, either until 
the records are obtained or it is 
reasonably certain that the records do 
not exist or that further efforts to 
obtain the records would be futile.  All 
efforts to obtain VA records should be 
fully documented, and the VA facility 
must provide a negative response if 
records are not available.

4.  If the appellant completes the 
necessary authorization form, the RO 
should request his medical records from 
Dr. Beck for treatment in 1998-1999.  The 
RO should specify that actual treatment 
records, to include all diagnostic test 
results, as opposed to summaries, are 
needed.  All efforts to obtain these 
records, including follow-up requests, if 
appropriate, should be fully documented.  
If the records are not obtained, the RO 
should inform the appellant of this fact, 
including what efforts were made to obtain 
the records.  The RO should also inform 
the appellant what further action, if any, 
will be taken by the RO with respect to 
his claim for compensation.  Allow an 
appropriate period of time within which to 
respond.

5.  The RO should contact the National 
Personnel Records Center, or any other 
appropriate agency, and request the 
appellant's complete personnel records, 
showing dates, places, and units of 
assignment.

6.  When the above development has been 
accomplished and any available evidence 
identified by the appellant has been 
obtained or he has been allowed an 
appropriate period to respond, the RO 
should thoroughly review the claims file 
and take all other proper measures to 
ensure full and complete compliance with 
the duty-to-notify and duty-to-assist 
provisions of the VCAA that are 
specifically germane to the claims on 
appeal.  If the appellant has provided 
any additional details that would 
possibly allow a claimed stressor to be 
corroborated, efforts to do so through 
the United States Armed Forces Center for 
Research of Unit Records should be 
undertaken.  If appropriate, VA 
examination(s) should be conducted.

7.  Then, the RO should readjudicate 
these claims.  If any such action does 
not resolve a claim, the RO shall issue 
the appellant and his representative a 
supplemental statement of the case.  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations (including 
applicable diagnostic codes) considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice 
is obtained.  However, the Board takes this opportunity to 
advise the appellant that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims.   The appellant's 
cooperation in the RO's efforts is both critical and 
appreciated.  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


